 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6           1301 Clay Street, Suite 340S
             Oakland, California 94612
 7           Telephone: (510) 637-3680
             FAX: (510) 637-3724
 8           michelle.kane3@usdoj.gov

 9 Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                        )   CASE NO. CR 18-00450 JD
                                                      )
15           Plaintiff,                               )   UNITED STATES’ EX PARTE APPLICATION
                                                      )   FOR AN ORDER AND [PROPOSED] ORDER
16      v.                                            )   AUTHORIZING RELEASE OF GRAND JURY
                                                      )   TRANSCRIPTS
17   LIXIONG CHEN                                     )
                                                      )   Trial Date: April 8, 2019
18           a/k/a John Chen,                         )   Pretrial Conference: March 25, 2019
                                                      )   Time: 11:00 a.m.
19           Defendant.                               )   Courtroom No. 11, 19th Floor, San Francisco
                                                      )
20

21           The government respectfully applies ex parte for an order pursuant to Federal Rule of Criminal
22 Procedure 6(e) authorizing the government to provide defendant’s counsel copies of the grand jury

23 testimony of witnesses whom the government may call at trial. This application is necessitated by the

24 disclosure provisions of the Jencks Act, 18 U.S.C. § 3500.

25           Federal Rule of Criminal Procedure 6(e)(3)(E) provides in part that “The Court may authorize
26 disclosure – at a time, in a manner, and subject to any other conditions that it directs – of a grand-jury

27 matter (i) preliminarily to or in connection with a judicial proceeding.” The Court’s power to order

28 disclosure is discretionary and may be exercised upon a showing of need and a finding that disclosure is

     U.S. APPL. & PROPOSED ORDER RE GRAND JURY TRANSCRIPTS
     CR 18-00450 JD
 1 required by the ends of justice. In re William H. Pflaumer & Sons, Inc., 53 F.R.D. 464, 470 (E.D. Pa.

 2 1971); see also United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958).

 3          In U.S. Industries, Inc. v. United States District Court, 345 F.2d 18 (9th Cir. 1965), the Ninth

 4 Circuit observed that disclosure should be liberally allowed when the traditional policies underlying

 5 grand jury secrecy are no longer served. The court held that when the reasons for the policy of secrecy

 6 “do not apply at all in a given situation, or apply to only an insignificant degree, the party seeking

 7 disclosures should not be required to demonstrate a large compelling need.” Id. at 21.

 8          The Ninth Circuit listed five policy considerations underlying the need for grand jury secrecy:

 9          (1) to prevent the escape of those whose indictment may be contemplated; (2) to insure
            the utmost freedom to the grand jury in its deliberations, and to prevent persons subject to
10          indictment or their friends from importuning the grand jurors; (3) to prevent subornation
            of perjury or tampering with the witnesses who may testify before the grand jury and
11          later appear at the trial of those indicted by it; (4) to encourage free and untrammeled
            disclosures by persons who have information with respect to the commission of crimes;
12          (5) to protect the innocent accused who is exonerated from disclosures of the fact that he
            has been under investigation, and from the expense of standing trial where there was no
13          probability of guilt.

14 Id. at 22 (quoting United States v. Amazon Ind. Chem. Corp., 55 F.2d 254 (D. Md. 1931)); accord

15 Procter & Gamble Co., 356 U.S. at 681-82, n.6.

16          In this case, the policy considerations requiring secrecy apply with diminished force. The case

17 has already been indicted, and the matter is set to proceed to trial on April 8, 2019. See In re William H.

18 Pflaumer & Sons, Inc., 53 F.R.D. at 470 (stating that “once a grand jury has concluded its work, the

19 courts have, to some degree, relaxed the secrecy principle”). Due to the procedural posture of this case,

20 allowing limited disclosure of grand jury materials in preparation for or use by the parties at trial would

21 not frustrate the concerns of grand jury secrecy. Moreover, disclosure of the grand jury testimony is in

22 the interest of justice because it will permit defendant’s counsel to have Jencks material in advance of

23 trial pursuant to 18 U.S.C. § 3500.

24 //

25

26

27

28

     U.S. APPL. & PROPOSED ORDER RE GRAND JURY TRANSCRIPTS
     CR 18-00450 JD                            2
 1          Accordingly, the government moves this Court to issue an order authorizing the government to

 2 provide defendant’s counsel with copies of the grand jury testimony of witnesses whom the government

 3 may call at trial.

 4 DATED: March 18, 2019                                 Respectfully submitted,

 5                                                       DAVID L. ANDERSON
                                                         United States Attorney
 6

 7                                                       /s/
                                                         MICHELLE J. KANE
 8                                                       MATTHEW A. PARRELLA
                                                         Assistant United States Attorneys
 9
10                                           [PROPOSED] ORDER
11          Having considered the United States’ Application for an Order Authorizing the Release of
12 Grand Jury Transcripts, it is hereby ORDERED that the attorneys for the United States may disclose to

13 counsel for the defendant a copy of the grand jury testimony of witnesses the government may call at

14 trial, pursuant to the Jencks Act, 18 U.S.C. § 3500, et seq.

15          IT IS FURTHER ORDERED that defense counsel shall not disclose such grand jury testimony
16 to any other persons, except as necessary in preparation of the defense, without prior authorization from

17 this Court, and that the copy of the testimony provided to defense counsel (and any reproductions or

18 copies made of the produced copy) shall be returned to the government at the conclusion of proceedings
                                                                           ISTRIC
19 in this case.                                                      TES D      TC
                                                                    TA
20 DATED: March 22, 2019
                                                                                                     O
                                                               S




                                                                                                      U
                                                              ED




                                                                                                       RT




                                                         HONORABLE JAMES E          DONATO
                                                                                     D
                                                                                E R
                                                          UNIT




                                                                           R D
                                                                  IS SO O
21                                                       United States District Judge
                                                                   IT
                                                                                                             R NIA




22
                                                                                                n a to
                                                          NO




                                                                                       mes Do
                                                                        J u d ge J a
                                                                                                             FO




23
                                                            RT




                                                                                                         LI




24                                                                 ER
                                                              H




                                                                                                         A




                                                                        N                                C
                                                                                          F
                                                                            D IS T IC T O
25                                                                                R

26

27

28

     U.S. APPL. & PROPOSED ORDER RE GRAND JURY TRANSCRIPTS
     CR 18-00450 JD                            3
